Citation Nr: 0935169	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-13 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine, currently evaluated as 60 
percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1971. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA), Regional 
Office (RO), which continued an evaluation of 60 percent for 
degenerative disease of the lumbosacral spine.

This case was initially before the Board in June 2008, and 
the Board issued a denial of the benefit sought.  A Joint 
Motion to Vacate was filed with the United States Court of 
Appeals for Veterans Claims (Court).  The Joint Motion asked 
the Court to vacate and remand the Board's decision.  The 
Court granted the motion in January 2009 and the case has 
been returned to the Board.  The Board notes that the 
Veteran's claim for entitlement to an increased rating for 
bilateral callosities remains unchanged and is not currently 
before the Board.  


FINDING OF FACT

The service-connected degenerative disc disease of the 
lumbosacral spine, is manifested by pain which worsens with 
activity, inability to walk or sit for long periods of time, 
a marked antalgic gait favoring his right leg, weakness in 
his right leg, forward flexion to 70 degrees, extension 
backward to 25 degrees, right lateral flexion to 25 degrees, 
left lateral flexion to 30 degrees, right lateral rotation to 
25 degrees and left lateral rotation to 25 degrees.  However, 
there is no unfavorable ankylosis of the entire spine.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 60 
percent for the service-connected degenerative disc disease 
of the lumbosacral spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.25, 4.71a, Diagnostic Codes 5235-5243 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2008). 

Although the evaluation of a service-connected disability 
requires a review of the Veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, the Court has also held that 
staged ratings are appropriate in any increased-rating claim 
in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 
505 (2008).

In relevant part, effective September 26, 2003, the schedule 
for rating spine disabilities was changed to provide for the 
evaluation of all spine disabilities under a General Rating 
Formula for Diseases and Injuries of the Spine, unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).  The General Rating 
Formula for Diseases and Injuries of the Spine provides for 
assignment of a 40 to 100 percent evaluation for unfavorable 
ankylosis of the spine.  

The criteria are as follows:  

Unfavorable ankylosis of the entire spine - 100 
percent disabling.

Unfavorable ankylosis of the entire thoracolumbar 
spine - 50 percent disabling.

Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine - 40 percent disabling.

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent disabling.

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the 
height - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  

For VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal ranges of motion 
for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

As of September 2003, the criteria for evaluating 
intervertebral disc syndrome changed to 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, and the criteria are as follows, in 
part:  

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months - 60 percent disabling.  

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months - 40 percent disabling.

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months - 20 percent disabling.

With incapacitating episodes having a total 
duration of at least one week but less than 2 weeks 
during the past 12 months - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Code 5243.

For purposes of evaluations under 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. 
at Note (1).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2008).




II.  Analysis

The Veteran asserts that his degenerative disc disease of the 
lumbosacral spine has worsened since his last rating decision 
and that he is entitled to a rating in excess of 60 percent.  
He asserts that he should be afforded a new VA examination 
during one of his flare-ups.  A review of the record reveals 
that neither a new VA examination nor an increased rating, 
are warranted.  

At the outset, the Board notes that the currently assigned 60 
percent rating was initially granted effective July 27, 1995, 
under Diagnostic Code 5293.  Under this rating provision, a 
maximum 60 percent rating was provided for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  See 38 C.F.R. § 4.71a, DC 
5293 (in effect prior to 2002).  The rating has remained in 
effect since that time.  

The Board is well aware of the Court decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case which, like this 
one, concerned the evaluation of a service-connected disorder 
which fluctuated in its degree of disability, in that 
instance, a skin disorder which had "active and inactive 
stages" or was subject to remission and recurrence.  The 
Court remanded that case for VA to schedule the Veteran for 
an examination during an "active" stage or during an outbreak 
of the skin disorder.  Ardison, at 408; see also Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992) (holding that "it is 
the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks that 
must be addressed").

However, that requirement must also be compared with Voerth 
v. West, 13 Vet. App. 117, 122 (1999), where another 
examination was held not to be required when the disability 
in question did not adversely affect earning potential, and 
wherein the Court held that the Board did not err in not 
requiring an additional examination during a period of 
inflammation.  Here, the Veteran is already receiving the 
maximum allowable rating under Diagnostic Code 5293 and 5243.  
The evidence does not show that his flare-ups create a 
disability picture analogous to ankylosis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.

The Veteran received a VA examination in May 2005.  The 
Veteran reported that he has had back pain over a long period 
of time but that his back has worsened significantly since he 
was hit by a car in September 2004.  The Veteran rated his 
back pain as a 7 on a scale of 1 to 10 and stated that he 
becomes weak with prolonged activity and experiences pain in 
his leg.  He also noted 30 minutes of morning stiffness and 
right leg weakness causing him to easily stumble and to have 
a lack of endurance.  Any prolonged activity causes flare-ups 
in his back.  This occurred 4-5 times per week, causing 
substantially less mobility and tolerance of activity.  On 
objective examination, the examiner found a normal lumbar 
curve.  The Veteran had tenderness across the L5 region 
bilaterally, right worse than left.  Flexion was to 30 
degrees, with extension to 15 degrees, right lateral bend to 
30 degrees, left lateral bend to 20 degrees, and rotation to 
30 degrees.  There was no atrophy of the muscles.  However, 
there was decreased motor strength in the right leg as well 
as decreased temperature sensation down the inner thigh 
extending to the lateral calf and foot.  He had decreased 
sensation in his foot in general.  He was unable to heel or 
toe walk, and had difficulty arising from a chair or sitting 
on the examination table.  The examiner acknowledged that 
some of the Veteran's difficulties might be attributable to 
his hip and foot disabilities.  The diagnosis was chronic L5 
radiculopathy exacerbated by fractured hip and use of 
crutches.  DeLuca was positive due to decreased function by 
at least 50 degrees.  However, with regard to flares, the 
examiner noted he was unable to comment without resorting to 
speculation.

Private medical records from the Diplomate American Board of 
Orthopedic Surgery show the Veteran's reports of pain in his 
right leg and back.  VA treatment records from 2004 show that 
the Veteran presented with repeated low back pain.  A 
magnetic resonance imaging (MRI) showed no significant disc 
bulge, but there was chronic right L5 radiculopathy.

On VA examination in April 2007, the examiner found that the 
Veteran had pain in his back, which worsened with activity, 
inability to walk or sit for long periods of time, a marked 
antalgic gait favoring his right leg and weakness in his 
right leg.  The examiner found forward flexion to 70 degrees, 
extension backward to 25 degrees, right lateral flexion to 25 
degrees, left lateral flexion to 30 degrees, right lateral 
rotation to 25 degrees and left lateral rotation to 25 
degrees.  The examiner noted that the Veteran had severe pain 
on manipulation of the right leg and sensation was decreased 
in the right foot.  The Veteran had zero reflexes of the 
ankle jerks and +1 in knee jerks, bilaterally.  The examiner 
assessed the Veteran as having lumbar strain with right 
lumbar radiculopathy and mild lumbar spondylosis.  The 
examiner reported no change with repetitive range of motion 
of his back.  The examiner added that the Veteran's hip was 
asymptomatic and all of the Veteran's symptoms were related 
to his lumbar radiculopathy.  

VA outpatient treatment reports dated in July 2007 and 
October 2007 are also of record.  In July 2007, the Veteran's 
examination was relatively unremarkable other than spotty 
areas of decreased pain sensation over the right leg.  No 
weakness or atrophy was noted.  Deep tendon reflexes were 1+ 
and vibration and sensation were okay.  A mild antalgic gait 
was reported.  In October 2007, examination revealed no 
lumbar paraspinous spasm, full range of lumbar 
flexion/extension, a negative straight leg raise on the 
right, no focal weakness or atrophy, normal deep tendon 
raises, a normal gait, and spotty areas of decreased pain 
over the left leg.  The impression was mild right L5 
radiculopathy.

As previously noted, the RO received the Veteran's informal 
claim for an increased rating in 2005 and his disability is 
currently evaluated as 60 percent disabling under Diagnostic 
Code 5243.  In this regard, the maximum rating allowable has 
already been assigned.  Further, and in any event, the 
objective evidence of record clearly shows that no more than 
a 60 percent rating is warranted.  There is no competent and 
credible evidence of record demonstrating the onset of 
incapacitating episodes due solely to the service-connected 
lower back disability so as to require bed rest prescribed by 
a physician and treatment by a physician for a period of 6 
weeks over the past 12 months.  In fact, the evidence does 
not demonstrate the onset of incapacitating episodes due 
solely to the service-connected lower back disability so as 
to require bed rest prescribed by a physician and treatment 
by a physician for a period of 2 weeks over the past 12 
months. 

The assignment of a higher rating under Diagnostic Code 5237 
is not warranted either.  A rating in excess of 60 percent is 
only warranted if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  No indication of ankylosis is 
present.  Therefore, a higher rating in this regard is not 
warranted.  It is noted that the mandates of DeLuca have also 
been considered when reaching this determination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Veteran's complaints of 
pain, weakness, stiffness, and flare-ups during prolonged 
activity are acknowledged.  Nevertheless, even when 
considering these symptoms, there is no medical evidence of 
record suggesting that the Veteran's back impairment is 
analogous with ankylosis.  

Additionally, at this time, the Board acknowledges the 
Veteran's right leg radiculopathy, to include limited motion, 
an absent ankle jerk and other neurological symptoms.  The 
Board is also cognizant of 38 C.F.R. § 4.71a, Diagnostic Code 
5237 Note 1, which states to evaluate any associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, separately under an 
appropriate diagnostic code.  

Nonetheless, in this case, the assignment of a separate 
rating is not warranted.  Diagnostic Code 5293, as in effect 
in prior to September 2002 and for which the Veteran is rated 
as 60 percent disabling, already accounts for the Veteran's 
neurological impairment.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  Therefore, to assign a separate evaluation for 
any radiculopathy, absent ankle jerk or other neurological 
symptoms of the right leg would constitute pyramiding (or 
awarding benefits for the same disability twice), contrary to 
the provisions of 38 C.F.R. § 4.14 (2008).  Therefore, a 
separate evaluation based on these symptoms is not 
warranted.  

Accordingly, the Board finds that during the entire rating 
period on appeal, no more than a 60 percent schedular rating 
is warranted.




III.  Extra-schedular Considerations

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  The record reflects that the Veteran has 
not required frequent hospitalization for the disability.  In 
fact, there is absolutely no evidence suggesting that the 
Veteran has been recently hospitalized for his lumbar spine 
disability.  The record does not demonstrate marked 
interference with employment either.  The currently assigned 
60 percent rating contemplates the Veteran's occupational 
impairment.  See 38 C.F.R. § 4.1.  There is no indication in 
the record that the Veteran's industrial impairment from his 
lumbar spine disability would be in excess of that 
contemplated by the currently assigned rating.  Therefore, 
the Board has concluded that referral of this case of extra-
schedular consideration is not in order.

IV.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in May 2005, notifying the 
Veteran of what information must be submitted to substantiate 
his claim for an increased rating.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of May 2005 stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  He was told to submit any 
medical records or evidence in his possession that pertained 
to the claim.  See also March 2006, October 2007 and April 
2008 VA notice letters.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).

Elements (1), (2) and (3) (Veteran status, current existence 
of a disability and relationship of such disability to the 
Veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), the Veteran was provided with notice of the type 
of evidence necessary to establish a disability rating and an 
effective date in March 2006, October 2007, and April 2008 
letters, thereby satisfying the requirements set forth in 
Dingess.  Notwithstanding the belated VCAA notices for the 
increased rating criteria and Dingess, the Veteran has not 
been prejudiced.  He has had many opportunities to 
meaningfully participate in the processing of his claim. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
medical records, VA treatment records and private medical 
records.  VA also provided the Veteran with VA examinations.  
The VA examination reports are adequate for rating purposes, 
as the Veteran's subjective complaints were considered, his 
objective findings were recorded, and the examiners to the 
extent possible, addressed pertinent DeLuca factors.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine, currently evaluated as 60 
percent disabling, is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


